UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
Billy Karr, et al.,

                       Plaintiff(s),                                  20-cv-6922 (PKC)

       -against-                                                     ORDER
                                                           INITIAL PRETRIAL CONFERENCE
Taro Pharmaceuticals U.S.A., Inc., et al.,

                  Defendant(s).
_____________________________________

CASTEL, United States District Judge.

             COUNSEL FOR PLAINTIFF (OR THE REMOVING DEFENDANT) SHALL
             IMMEDIATELY SEND A COPY OF THIS ORDER TO ALL PARTIES.
       1.      Counsel for all parties shall appear for an Initial Pretrial Conference, held pursuant to
Rule 16 of the Federal Rules of Civil Procedure, on October 26, 2020 at 12:00 p.m. Principal trial
counsel shall appear at this and all subsequent conferences.

        2.     The parties shall submit a joint letter five business days prior to the Conference
addressing the following in separate paragraphs: (1) a brief description of the case, including the
factual and legal bases for the claim(s) and defense(s); (2) any contemplated motions; and (3) the
prospect for settlement. The parties shall set forth the date and time of the Conference in the opening
paragraph of the joint letter.

       3.       The parties are directed to confer on a Case Management Plan (the “Plan”) in
accordance with Rule 26(f) of the Federal Rules of Civil Procedure. The outline of a Plan may be
found on the Court’s website: https://nysd.uscourts.gov/hon-p-kevin-castel. The jointly proposed
Plan shall be submitted in writing to the Deputy Clerk immediately prior to the Conference.

       4.      The parties shall consult the undersigned’s Individual Practices available on the
Court’s website. Requests for adjournment of the Conference will be considered only if made in
writing and in accordance with the undersigned’s Individual Practices.

       5.     Prior to the Conference, counsel for all parties shall file a Notice of Appearance in
accordance with the Rules and Instructions for Electronic Case Filing.

              Due to the COVID-19 pandemic, conferences with the Court in civil cases will be
held by teleconferencing until further notice. Counsel for the plaintiff(s) shall arrange for the
conference call.

               No later than seventy-two hours before the conference, plaintiff(s)’ counsel shall:

       (a)     docket a letter on ECF to the Court with copy to all opposing counsel
               containing the call-in information and email the letter to
               castelnysdchambers@nysd.uscourts.gov ; and
      (b)   for an initial pretrial conference, email a copy of the agreed upon (or
            disputed) Civil Case Management Plan & Scheduling Order to:
            castelnysdchambers@nysd.uscourts.gov .

      SO ORDERED.




Dated: New York, New York
       September 2, 2020
